Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US4076551(US’551).
Regarding claim 1, US’551 discloses a particulate pigment comprising a substrate coated with a coating which includes an amount of carbon black of between 0.1 and 25%, by weight of the pigment. The substances in finely divided form, i.e., of particle sizes 5 - 50 micron, can serve as substrates. Flaky particles bismuth oxychloride is preferred. See col.3, line 67- col.4, line 35.
Regarding claims 4 and 7, example 10 discloses the size of less than 10 micron and the content of the carbon black (2.3%). With respect to “determined using a Malvern”, the examiner asserts that US’551 meets this limitation and the claims are directed toward a product and not a process for determining the particle size. The method to measure the particle size has no weight in a product claim since this is a process limitation. In addition and assuming arguendo, burden is upon applicants to show that the reference size is not the same as the claimed size when measured according to the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 and 6 - 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4076551(US’551).
Regarding claims 2, 4, and 6 - 7, US’551 discloses a particulate pigment comprising a substrate coated with a coating which includes an amount of carbon black of between 0.1 and 25%, by weight of the pigment. The substances in finely divided form, i.e., of particle sizes 5 - 50 micron, can serve as substrates. Flaky particles bismuth oxychloride or bismuth oxynitrate are preferred. The proportion by weight of precipitated metal hydroxide or oxide or of BiOCl in the total pigment varies considerably with the substrate used and, also depends on the desired properties of the final pigment. In some case, a monomolecular layer suffices to fix the carbon black securely. In general, however, the covering layer in which the carbon black is incorporated is at least 0.1 nm, preferably of 0.5 to 50 nm thick. See col.3, line 67-col.4, line 35.
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to “determined using a Malvern”, the examiner asserts that US’551 meets this limitation and the claims are directed toward a product and not a process for determining the particle size. The method to measure the particle size has no weight in a product claim since this is a process limitation. In addition and assuming arguendo, burden is upon applicants to show that the reference size is not the same as the claimed size when measured according to the claimed invention.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4076551(US’551) as applied to claim 1 above, and further in view of JP2003335981(JP’981).
US’551 disclose the pigment set forth above. US’551 discloses a particulate pigment comprising a substrate coated with a coating which includes an amount of carbon black of between 0.1 and 25%, by weight of the pigment. The substances in finely divided form, i.e., of particle sizes 5 - 50 micron, can serve as substrates. Flaky particles bismuth oxychloride is preferred. See col.3, line 67- col.4, line 35. 
But it is silent about the aspect ratio and the thickness of the BiOCl.
JP’981 discloses manufacturing of inorganic flake pigment such as bismuth oxychloride flake particle suitable for resin composition. The average particle diameter and average thickness of the inorganic flake particle is 5-500 micron and 0.5-100 micron, respectively. The aspect ratio of the inorganic flake particle is 1-200(pages 2-3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the flake particle of JP’981 as US’551 substrate, motived by the fact that JP’981 discloses that the inorganic flake pigment is produced efficiently and economically(page 2) and the pigment of US’551 is applied in resin composition field (col.4, lines 57-60).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 6 - 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of copending Application No. 17009305(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose BIOCl pigment coated with amorphous carbon.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
Applicants argue that the claims require "a flake-form BiOCl pigment coated on the surface with an amorphous carbon layer." The rejection fails to even allege that Bernhard et al (US’551) discloses this claim feature. Applicants argue that the word "amorphous" fails to appear in any context in the entire disclosure of Bernhard et al(US’551). 
The Examiner respectfully submits that carbon black is amorphous carbon. The reference does not need to use the exact wording. Carbon black is any group of intensely black, finely divided forms of amorphous carbon. US’551 mentions carbon black, which is amorphous carbon. US’551 does not mention the carbon black  being non-amorphous carbon. The Applicants fail to provide any factual evidence to show that carbon black is not amorphous carbon. Applicant’s argument can not take place of the evidence.
Applicants argue that Bernhard et al.(US’551) fails to teach an amorphous carbon layer or that this layer coats the surface of the flake-form BiOCl pigment. There is also no reason to arrive at the claimed composition from the teachings of Benhard et al. Applicants respectfully submit that one skilled in the art would understand that the chemical element carbon is capable of forming many allotropes due to its valency. For example, among the most well-known are diamond and graphite. Many more allotropes exist and all different forms have different physical properties. For example, the carbon can be amorphous, crystalline or is a mix of all, can be electrically conductive or partly electrically conductive, can be transparent, abrasive, can be lubricant, etc. Bernhard et al. teaches carbon black containing pigments which are obtained by precipitation of metal oxides or BiOCl in the presence of carbon black particles in a wet solution on mica substrates. The obtained pigments contain a metal oxide layer or a BiOCl layer wherein carbon black particles are randomly embedded. The embedded carbon black particles are commercially available types of carbon back which are offered in paste form and can be used as starting materials. These carbon black particles not amorphous.
The Examiner respectfully submits that US’551 discloses a particulate pigment comprising a substrate coated with a coating which includes an amount of carbon black of between 0.1 and 25%, by weight of the pigment. The substances in finely divided form, i.e., of particle sizes 5 - 50 micron, can serve as substrates. Flaky particles bismuth oxychloride or bismuth oxynitrate are preferred. The proportion by weight of precipitated metal hydroxide or oxide or of BiOCl in the total pigment varies considerably with the substrate used and, also depends on the desired properties of the final pigment. In some case, a monomolecular layer suffices to fix the carbon black securely. In general, however, the covering layer in which the carbon black is incorporated is at least 0.1 nm, preferably of 0.5 to 50 nm thick. See col.3, line 67-col.4, line 35. The Examiner respectfully submits that carbon black is amorphous carbon. Carbon black is any group of intensely black, finely divided forms of amorphous carbon. US’551 mentions carbon black, which is amorphous carbon. US’551 does not mention the carbon black being non-amorphous carbon. The Applicants fail to provide any factual evidence to show that carbon black is not amorphous carbon. Applicant’s argument can not take place of the evidence.
Applicants argues that the prior art’s carbon black particles are also not suitable for building a smooth and highly lustrous carbon layer with a metallic appearance which is an advantage of the claims of the current application. During the precipitation process the carbon black particles are partially present in the form of agglomerates which results in the final pigments not exhibiting good opacity. A further disadvantage is that bleeding of the carbon is observed when the final pigments are suspended in organic solvents for the preparation of coatings systems and cosmetic formulations. The amorphous thin carbon layer applied on the surface of the BiOCl pigments of the claims may be very compact, contain no carbon agglomerates and show no bleeding of carbon. This liquid-metal effect on BiOCl flakes is only possible with amorphous carbon. The specification teachings that it is preferably obtained by pyrolytic decomposition of carbon- containing compounds at temperatures of 150-400 0C. The amorphous carbon layer also increases the UV stability of BiOCl.
The Examiner respectfully submits that that US’551 discloses a particulate pigment comprising a substrate coated with a coating which includes an amount of carbon black of between 0.1 and 25%, by weight of the pigment. The substances in finely divided form, i.e., of particle sizes 5 - 50 micron, can serve as substrates. Flaky particles bismuth oxychloride or bismuth oxynitrate are preferred. The proportion by weight of precipitated metal hydroxide or oxide or of BiOCl in the total pigment varies considerably with the substrate used and, also depends on the desired properties of the final pigment. In some case, a monomolecular layer suffices to fix the carbon black securely. In general, however, the covering layer in which the carbon black is incorporated is at least 0.1 nm, preferably of 0.5 to 50 nm thick. See col.3, line 67-col.4, line 35. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the advantage of the current application, process of making the carbon et al.) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant application claims are directed to a composition not a process of making it.
Applicants argues that the relevant teachings of JP '981 which relate to the claimed properties of the pigment are not clear whether these features relate to the final pigment or to the substrate. That is, the teachings of JP '981 generically relate to pigments and pigment substrates and lacks any correlation to the optical properties of the pigments as such. This document does not teach which BiOCI pigments are suitable as substrates for the production of dark BiOCI pigments showing a liquid metal effect. 
The Examiner respectfully submits that JP’981 discloses manufacturing of inorganic flake pigment such as bismuth oxychloride flake particle suitable for resin composition. The average particle diameter and average thickness of the inorganic flake particle is 5-500 micron and 0.5-100 micron, respectively. The aspect ratio of the inorganic flake particle is 1-200(pages 2-3). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,dark BiOCI pigments showing a liquid metal effect) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The rationale to combine the references does not need to be the same as applicants’ own motivation.
Applicants argue that with regard to the claimed aspect ratio of 10 - 600, JP '981 teaches, "When the aspect ratio exceeds 200, breakage of glass flake particles is likely to occur, and there is a high possibility that glass flake pigment may project from the surface of the coating film of the resin composition of the final product or the molded body of the resin composition." Further, the most preferred thickness range is between 0.5 and 40 um. One skilled in the art is encourages by JP '981 to seek a thickness range below that claimed in the current application and a much narrower aspect ratio range. JP '981 even goes so far as to allege that majority of the claimed embodiments are not viable, i.e., that they will break (applies to range from 200-600). JP '981 clearly leads one skilled in the art down a path which is separate and distinct from the claims of the current application and actively alleges that the majority of the claimed range of claim 5 is simply unsuitable. This cannot be properly ignored. To do so, is to violate MPEP 1504.03(III). 
The examiner respectfully submits that JP’981 discloses manufacturing of inorganic flake pigment such as bismuth oxychloride flake particle suitable for resin composition. The average particle diameter and average thickness of the inorganic flake particle is 5-500 micron and 0.5-100 micron, respectively. The aspect ratio of the inorganic flake particle is 1-200(pages 2-3). The instant application claims 3 and 4 are all depended from claim 1.JP’981 discloses that the diameter is 5-500 micron and the aspect ratio is 1-200. Thus JP’981 discloses the claimed thickness since the thickness=diameter/aspect ratio. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731